BOARDMAN, Judge.
The appellant, Dionysius Barton, Jr., was charged by information with grand larceny. A jury trial resulted in a verdict of guilty and the appellant was sentenced to a term of five years. This timely appeal followed.
The appellant contends that the oven introduced into evidence was not positively identified as the one stolen. Consequently, he contends the state failed to prove its case against him. As authority for his position, appellant relies on Carson v. State, Fla.App.3d, 1967, 205 So.2d 340.
We are of the opinion that Carson, supra, is not on point. In Carson, the state “. . . completely ■ failed. .” to show that the property identified as stolen was the same property that was found in the appellant’s possession. In the case sub judice there was a strong chain of circumstantial evidence indicating that the property that was stolen was the same property appellant had in his possession. It is well established that identity of stolen property may be determined by the jury from circumstantial evidence. McDonald v. State, 56 Fla. 74, 47 So. 485 (1908); Thompson v. State, 58 Fla. 106, 50 So. 507 (1909); Kearson v. State, 123 Fla. 324, 166 So. 832 (1936). Accordingly, we find no error.
Affirmed.
McNULTY, C. J., and HOBSON, J., concur.